Citation Nr: 0333333	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that since April 
2000, the veteran has been treated for 
low back problems by David K. Dahmer, 
Sr., D.C., associated with Family 
Chiropractic Health Centers located at 
13070 Cortez Boulevard, Brooksville, 
Florida 34613.  Advise the veteran that 
the claims file contains a summary 
statement from Dr. Dahmer dated in 
February 2002 and request that he provide 
the appropriate signed release such that 
VA can obtain any additional pertinent 
records, such as the report of initial 
consultation and subsequent records of 
clinical treatment.  Obtain all indicated 
records.

2.  The record also indicates that since 
1987, the veteran has been treated for 
low back problems by Charles Price, D.C., 
located at 934 Candlelight Boulevard, 
Brooksville, Florida 34601.  Advise the 
veteran that records dated from 1987 up 
to February 2002 are associated with the 
claims file.  Request him to provide the 
appropriate signed release such that VA 
can obtain available reports of clinical 
evaluation and treatment by Dr. Price 
since February 2002.  Obtain all 
indicated records for the period since 
February 2002.
3.  The record further indicates that the 
veteran has been seen for back and 
psychiatric problems at the Tampa Bay and 
Bay Pines VA medical facilities since or 
around 1977.  Records dated in March and 
April 1977 and records dated from 1998 to 
2002 are of record.  Request clinical 
records, progress notes, evaluation 
reports and relevant diagnostic test 
results (such as X-ray findings or 
psychologic profiles) pertinent to low 
back and/or psychiatric status from the 
Bay Pines facility for the period 1977 to 
1979, and from the Tampa facility from 
1979 to date for association with the 
claims file.  In particular, obtain 
records of psychiatric evaluation on 
January 21, 2003.  Any negative responses 
should be placed in the claims file.

4.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by an orthopedist.  The claims folder 
must be sent to and reviewed by the 
examiner.  The orthopedist is requested 
to identify all existing low back 
disorders.  With respect to each 
currently present low back disorder, the 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not or as likely as not that 
the disorder is etiologically related to 
a back injury incurred in October 1973 or 
is otherwise etiologically related to 
active military service.  

5.  Also, after the development requested 
in paragraph numbers 1 through 3 has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a psychiatrist.  The claims folder must 
be sent to and reviewed by the examiner.  
The examiner is requested to identify all 
existing psychiatric disorders.  For each 
currently present acquired psychiatric 
disorder, the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not or as 
likely as not that such is related to the 
veteran's active military service.  The 
rationale for all opinions expressed must 
also be provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


